DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 6/30/2022.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 4, the term of “the same grating spacing” (line 3) is indefinite and lacks antecedent. Claim 4 depends on claim 1, but neither claim 1 nor claim 4 cites “same grating spacing”.
Claim 5 is rejected as containing the deficiencies of claim 4 through their dependency from claim 4.

Regarding Claim 6, the term of “the drive frequency” (line 3) is vague and renders the claims indefinite. Claim 6 cites “each drive frequency” (line 1-2) and “the at least one drive frequency” (line 2). It is unclear which one of cited drive frequencies is “the drive frequency” in line 3.
Claim 7 is rejected as containing the deficiencies of claim 6 through their dependency from claim 6.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over White (GB 2427034) in the view of Veronesi et al (US 6154307).

Regarding Claim 1, White teaches a method for driving an acousto-optic element with an acousto-optic crystal and a piezoelectric transducer for setting the acousto-optic crystal in mechanical vibration (abstract, line 1- 12, acousto-optic deflection, acoustic radiation, sequential acoustic waves WF1, WF2; fig. 1, 3 -acoustic transducer, 2 - acousto-optic crystal, 5- drive signals, WF1, WF2)

the method comprising: 

driving the piezoelectric transducer with a drive signal with at least one drive frequency (fig. 1, 3, 5, WF1, WF2), 

wherein the at least one drive frequency takes on a plurality of different values around a center frequency (fig. 1, WF1, WF2) during a passage of a mechanical vibrational wave through the acousto-optic crystal (fig. 1, 5, 3, 6, WF1, WF2), such that a grating that is produced owing to density fluctuations in the acousto-optic crystal exhibits different grating spacings at the same time (page 15, line 8-15, the path of the acoustic wave tram (6) comprised of the first and second waveform. As is well known m the art, the successive pressure wave fronts of each acoustic wave generate a corresponding periodic variation m the refractive index of the crystal transmission medium (2) which results in an effective diffraction grating from which the incoming laser beam (7) is deflected where it overlaps with the acoustic wave train (6).-- grating spacings corresponding to WF1 and WF2).

But White does not specifically disclose that wherein the at least one drive frequency in alternation takes on a plurality of different values around a center frequency.

However, Veronesi teaches a method and apparatus (abstract; fig. 1), wherein the at least one drive frequency in alternation takes on a plurality of different values around a center frequency (fig. 1, 24- acousto-optic cell, 31- drive signal; f1, f2-- drive frequencies; col. 6, line 35-50, ….produces a control signal along line 62 to the switch 26, thereby causing the switch 26 to alternate between the first position 38 and the second position 39. The rate at which the switch 26 alternates positions is limited by the speed of the acousto-optic cell 24, which is capable of operating at 500 kHz. It is preferred that the control signal causes the switch 26 to alternate between the first and second position 38, 39 at a rate greater than 100HZ; -- a center frequency: (f1+f2)/2).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method for driving an acousto-optic element of White by the method and apparatus of Veronesi for a purpose of fast switching and diffracting multiple beams (col. 9, line 66-- col. 10, line 5).

Regarding Claim 2, White- Veronesi combination teaches the method as claimed in claim 1, wherein the plurality of different values are within a bandwidth of 50 kHz - 1 MHz around the center frequency (col. 6, line 5-31, f2 = (λ1/λ2)f1, at the first frequency (f1) of 46 MHz, as disclosed in Veronesi; ---in case of (λ1/λ2) = 1.02, f1 = 46 MHz, f2 = 46.9 MHz, center frequency = 46.46 MHz; -- the plurality of different values are within a bandwidth of 1 MHz around the center frequency, as disclosed in Veronesi).

Regarding Claim 3, White- Veronesi combination teaches the method as claimed in claim 1, wherein the plurality of different values around the center frequency comprise three to ten values overall (page 16, line 6-21, It is to be understood that additional sequential acoustic waveforms may be input to the Bragg cell following the second waveform WF2, in which the subsequent waveforms differ from the second waveform and result in another simultaneous laser beam deflection. For example, the further different waveform could differ from both the first and the second waveforms and could be input to the Bragg cell sufficiently quickly that it enters the region of overlap with the incoming laser beam (7) while both the first and second waveforms are still within that region and causing their associated beam deflections. The result would be three simultaneous different laser beam deflections, as disclosed in White; col. 6, line 60—col, 7, line 10, the acousto-optic cell 24 is capable of diffracting more than two beams; switch would transmit an additional signal having a frequency (fx); The additional frequency (t) would be a frequency such that the acousto-optic cell 24 would diffract an additional corresponding beam having a wavelength (λx), as disclosed in Veronesi).

Regarding Claim 4, White- Veronesi combination teaches the method as claimed in claim 1, wherein the at least one drive frequency is periodically changed at such a rate that a light beam that is incident in the acousto-optic crystal impinges on the same grating spacing at least twice (fig. 1, grating corresponding to WF1 and light beam deflected by θ2 impinges on the same grating spacing at least three times, as disclosed in White; also see fig. 2 of Veronesi). 

Regarding Claim 5, White- Veronesi combination teaches the method as claimed in claim 4, wherein the at least one drive frequency is periodically changed at such a rate that the light beam impinges on the same grating spacing at least three or more times (fig. 1, grating corresponding to WF1 and light beam deflected by θ2 impinges on the same grating spacing at least three times, as disclosed in White; also see fig. 2 of Veronesi). 

Regarding Claim 6, White- Veronesi combination teaches the method as claimed in claim 1, wherein each drive frequency of the at least one drive frequency is constant for at least one complete vibration period of the drive frequency (fig. 1, WF1 or WF2 and gratings corresponding to WF1 or WF2, --more than four grating spacings, as disclosed in White).

Regarding Claim 7, White- Veronesi combination teaches the method as claimed in claim 6, wherein each drive frequency of the at least one drive frequency is constant for at least two complete vibration periods of the drive frequency (fig. 1, WF1 or WF2 and gratings corresponding to WF1 or WF2, --more than four grating spacings, as disclosed in White).

Regarding Claim 8, White- Veronesi combination teaches the method as claimed in claim 1, wherein the drive signal has a plurality of drive frequencies at the same time that each take on different values around, in each case, one center frequency (page 16, line 6-21, It is to be understood that additional sequential acoustic waveforms may be input to the Bragg cell following the second waveform WF2, in which the subsequent waveforms differ from the second waveform and result in another simultaneous laser beam deflection, as disclosed in White; fig. 1, 24- acousto-optic cell, 31- drive signal; f1, f2-- drive frequencies; col. 6, line 35-50, ….produces a control signal along line 62 to the switch 26, thereby causing the switch 26 to alternate between the first position 38 and the second position 39. The rate at which the switch 26 alternates positions is limited by the speed of the acousto-optic cell 24, which is capable of operating at 500 kHz. It is preferred that the control signal causes the switch 26 to alternate between the first and second position 38, 39 at a rate greater than 100HZ; -- a center frequency (f1+f2)/2), as disclosed in Veronesi).

Regarding Claim 9, White- Veronesi combination teaches the method as claimed in claim 1, wherein a curve of the drive signal is continuous and without gaps (page 15, line 4-6, the transition of the first waveform into second waveform occurs substantially instantaneously and without discontinuity in either waveform or the transition between them; also see fig. 4,  as disclosed in White).

Regarding Claim 10, White- Veronesi combination teaches a signal generator for driving an acousto-optic element, configured to perform the method as claimed in claim 1 (fig. 1, 4-control unit and electronic signal generator, as disclosed in White; fig. 1, 59, 60, as disclosed in Veronesi).

Regarding Claim 11, White- Veronesi combination teaches an arrangement comprising the at least one signal generator as claimed in claim 9 (fig. 1, 4, as disclosed in White; fig. 1, 68, 70, as disclosed in Veronesi) and an acousto-optic element (fig. 1, 2, 3, as disclosed in White; fig. 1, 24, as disclosed in Veronesi).

Regarding Claim 12, White- Veronesi combination teaches the arrangement as claimed in claim 11, wherein the acousto-optic element is one of an acousto-optically tunable filter, an acousto-optic modulator, an acousto-optic deflector, an acousto-optic beam splitter, and an acousto-optic beam combiner (fig. 1, 8, 10, 12--- acousto-optic light deflector, as disclosed in White; also see fig. 1 of Veronesi, -- acousto-optic light deflector).

Regarding Claim 13, White- Veronesi combination teaches a microscope comprising the arrangement as claimed in claim 10 (using acousto-optic elements in scanning microscopy is well known in the art, see instant disclosure, BACKGROUND, ¶[0005] --¶[0006]. Further, this portion of claim is of a intended use, the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106).

Regarding Claim 14, White- Veronesi combination teaches the method as claimed in claim 1, wherein the at least one drive frequency comprises at least two drive frequencies, each of the at least two drive frequencies having a respective center frequency, and the center frequencies being different from each other (fig. 1, WF1, WF2, as disclosed in White;  fig. 1, 24- acousto-optic cell, 31- drive signal; f1, f2-- drive frequencies; col. 6, line 35-50, ….produces a control signal along line 62 to the switch 26, thereby causing the switch 26 to alternate between the first position 38 and the second position 39. The rate at which the switch 26 alternates positions is limited by the speed of the acousto-optic cell 24, which is capable of operating at 500 kHz. It is preferred that the control signal causes the switch 26 to alternate between the first and second position 38, 39 at a rate greater than 100HZ; -- a center frequency (f1+f2)/2, as disclosed in Veronesi).

Regarding Claim 15, White- Veronesi combination teaches the method as claimed in claim 1, wherein the at least one drive frequency alternates back and forth between two different values around the center frequency (fig. 1, 24- acousto-optic cell, 31- drive signal; f1, f2-- drive frequencies; col. 6, line 35-50, ….produces a control signal along line 62 to the switch 26, thereby causing the switch 26 to alternate between the first position 38 and the second position 39. The rate at which the switch 26 alternates positions is limited by the speed of the acousto-optic cell 24, which is capable of operating at 500 kHz. It is preferred that the control signal causes the switch 26 to alternate between the first and second position 38, 39 at a rate greater than 100HZ, -- a center frequency (f1+f2)/2, as disclosed in Veronesi).

Regarding Claim 16, White- Veronesi combination teaches that the method as claimed in claim 15, wherein the grating has a grating structure having grating constants that change from zone to zone across the acousto-optic crystal, and wherein, at a point in time during the passage of the mechanical vibrational wave through the acousto-optic crystal, the grating constants repeat such that non-adjacent ones of the zones have a same grating spacing (--- as the structure and materials provided by White- Veronesi combination is same to that recited in the claims, then it is expect a resulting grating property provided by White- Veronesi combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 17, White- Veronesi combination teaches that the method as claimed in claim 1, wherein the grating has a grating structure having grating constants that change from zone to zone across the acousto-optic crystal, and wherein, at a point in time during the passage of the mechanical vibrational wave through the acousto-optic crystal, the grating constants repeat such that at least three non- adjacent ones of the zones, on which a light beam incident on the acousto-optic crystal impinges, have a same grating spacing (--- as the structure and materials provided by White- Veronesi combination is same to that recited in the claims, then it is expect a resulting grating property provided by White- Veronesi combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872